United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-1383NI
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Northern District
      v.                                 * of Iowa.
                                         *
Martin Becerra,                          * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: February 17, 2000
                                Filed: February 28, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Martin Becerra appeals from the final judgment entered in the District Court1
upon his guilty plea to distribution and aiding and abetting the distribution of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). The District Court sentenced
Becerra to four years and nine months imprisonment and four years supervised release.
For reversal, Becerra argues the District Court clearly erred in denying him an



      1
        The Hon. Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
adjustment for his role in the offense, especially when a co-defendant received a four-
level minimal-role reduction.

       Becerra was not entitled to a mitigating-role reduction merely because his co-
defendant received one. See United States v. Jones, 145 F.3d 959, 963 (8th Cir. 1998),
cert. denied, 119 S. Ct. 457 (1998). According to the uncontested factual allegations
contained in his presentence report, Becerra’s wife had arranged a drug transaction; he
accompanied her to a meeting place with knowledge that the activity was somehow
drug-related; and, in response to his wife’s signal, he had a brief discussion with a co-
defendant shortly before the co-defendant placed methamphetamine in an undercover
vehicle. We conclude the District Court did not clearly err in finding that Becerra was
“fully involved” in this transaction and in denying Becerra’s request for a mitigating-
role reduction. See Jones, 145 F.3d at 963; United States v. McGrady, 97 F.3d 1042,
1042-43 (8th Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-